     Case 1:19-cv-01639-NONE-JLT Document 15 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CARLTON MARIO SIMS,                                Case No. 1:19-cv-01639-JLT (PC)
12                        Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                         TO DISMISS ACTION FOR FAILURE TO
13            v.                                         PROSECUTE
14    M. PEREZ,                                          14-DAY DEADLINE

15                        Defendant.                     Clerk of the Court to Assign a District Judge

16

17          On March 19, 2020, the Court issued a screening order directing Plaintiff to file a first

18   amended complaint curing the deficiencies in his pleading. (Doc. 13.) On March 31, 2020, the

19   U.S. Postal Service returned the screening order as undeliverable. To date, Plaintiff has not

20   updated his address with the Court or responded to the screening order.

21          As explained in the Court’s first informational order, parties appearing pro se must keep

22   the Court advised of their current address. (Doc. 6 at 5.) Pursuant to Local Rules, if mail directed

23   to a pro se plaintiff at his address of record is returned by the U.S. Postal Service, and the plaintiff

24   fails to update his address within 63 days, the Court may dismiss his action for failure to

25   prosecute. Local Rule 183(b).

26          Local Rules also provide, “[f]ailure of counsel or of a party to comply with … any order

27   of the Court may be grounds for the imposition by the Court of any and all sanctions … within

28   the inherent power of the Court.” Local Rule 110. “District courts have inherent power to control
     Case 1:19-cv-01639-NONE-JLT Document 15 Filed 06/25/20 Page 2 of 2

 1   their dockets” and, in exercising that power, may impose sanctions, including dismissal of an

 2   action. Thompson v. Housing Auth., City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A

 3   court may dismiss an action based on a party’s failure to prosecute an action, obey a court order,

 4   or comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

 5   (dismissal for failure to comply with a court order to amend a complaint); Malone v. U.S. Postal

 6   Service, 833 F.2d 128, 130-31 (9th Cir. 1987) (dismissal for failure to comply with a court order);

 7   Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to prosecute and

 8   to comply with local rules).

 9          Although more than 63 days have passed since the U.S. Postal Service returned the

10   Court’s screening order, Plaintiff has failed to notify the Court of his current address. It appears

11   that Plaintiff has abandoned this action. Whether he has done so intentionally or mistakenly is

12   inconsequential. It is Plaintiff’s responsibility to comply with the Court’s orders and Local Rules.

13   The Court declines to expend its limited resources on a case that Plaintiff has chosen to ignore.

14          Accordingly, the Court RECOMMENDS that this action be DISMISSED without

15   prejudice for failure to prosecute. The Court DIRECTS the Clerk of the Court to assign a district

16   judge to this action.

17          These Findings and Recommendations will be submitted to the United States District

18   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

19   of the date of service of these Findings and Recommendations, Plaintiff may file written

20   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s
21   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

22   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

23   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

24
     IT IS SO ORDERED.
25

26      Dated:     June 25, 2020                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
27

28

                                                       2
